Title: From Thomas Jefferson to Samuel Sterett, 11 September 1793
From: Jefferson, Thomas
To: Sterett, Samuel



Sir
Schuylkill Sep. 11. 1793.

I this moment recieve your favor of the 8th. and have sent to Mr. Hammond the numbers for whom the passports are asked. Besides this I was enabled by Mr. Bournonville to inclose him a roll of the names of 330. of them. I have desired him to put his passports under cover to you and send them to the post office; otherwise my residence in the country might occasion the loss of a post. I have the honor to be with great esteem Sir Your most obedt. servt

Th: Jefferson

